     Case 1:17-cv-01407-DAD-SKO Document 49 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROGELIO MAY RUIZ,                                  No. 1:17-cv-01407-DAD-SKO (PC)
12                      Plaintiff,
13           v.                                         ORDER DENYING SECOND MOTION FOR
                                                        RECONSIDERATION AND APPOINTMENT
14   J. CURRY,                                          OF COUNSEL
15                      Defendant.                      (Doc. No. 48)
16

17           Before the court is plaintiff Rogelio May Ruiz’s second motion for reconsideration of the

18   court’s prior order dismissing plaintiff’s case with prejudice due to plaintiff’s failure to state a

19   claim. (Doc. No. 48.) This court already denied plaintiff’s first motion for reconsideration and

20   request for appointment of counsel (Doc. No. 46) as untimely and frivolous, noting that plaintiff

21   had filed a similar motion in the Ninth Circuit, where it was also rejected as untimely, with the

22   Ninth Circuit stating that “[n]o further filings will be entertained in this closed case.” (Doc. No.

23   47 at 1–2.) In this court’s order denying plaintiff’s first motion for reconsideration, the court

24   similarly admonished plaintiff that “[n]o further filings will be entertained in this closed case.”

25   (Id. at 3.)

26           Nevertheless, on August 3, 2020, plaintiff filed the pending second motion for

27   reconsideration (Doc. No. 48), which, as with his first motion for reconsideration, again fails to

28   identify any basis under Federal Rule of Civil Procedure 60(b) for this court to reconsider its
                                                        1
     Case 1:17-cv-01407-DAD-SKO Document 49 Filed 08/04/20 Page 2 of 2

 1   finding that plaintiff failed to state a cognizable claim for relief under applicable law.

 2   Accordingly, plaintiff’s second motion for reconsideration will be denied as frivolous and

 3   untimely. In addition, plaintiff is again admonished that this case is closed, and the court will not

 4   entertain any further filings in this case nor issue further orders in response thereto.

 5          Accordingly,

 6          1.      Plaintiff’s motion for reconsideration and appointment of counsel (Doc. No. 48) is

 7                  denied;

 8          2.      This case shall remain closed;

 9          3.      No further filings will be entertained in this closed case; and

10          4.      No further orders will issue in response to unauthorized filings by plaintiff.

11   IT IS SO ORDERED.
12
        Dated:     August 4, 2020
13                                                          UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
